

109 HR 2235 IH: Northern Rio Grande National Heritage Area Reauthorization Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2235IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Ms. Leger Fernandez introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Northern Rio Grande National Heritage Area.1.Short titleThis Act may be cited as the Northern Rio Grande National Heritage Area Reauthorization Act of 2021.2.Reauthorization of the Northern Rio Grande National Heritage AreaSection 208 of the Northern Rio Grande National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1790) is amended by striking 15 years and inserting 30 years.